                                                                                              E-FILED
                                                                  Tuesday, 24 March, 2020 03:15:59 PM
                                                                         Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,         )
                                  )
           Plaintiff,             )
                                  )
     v.                           )             Case No. 19-CR-20053-05
                                  )
UYSHICA S. BROWN, a/k/a “Debrah,” )
                                  )
           Defendant.             )

        MOTION TO DISMISS DEFENDANT UYSHICA S. BROWN FROM
             INDICTMENT AND SUPERSEDING INDICTMENT

      The United States of America, through undersigned counsel, moves to dismiss

without prejudice the charges alleged against Defendant UYSHICA S. BROWN, a/k/a

“Debrah,” contained within the in the original indictment (d/e 34, 35), which was filed

on August 8, 2019, and as contained in the superseding indictment (d/e 58, 59), which

was filed on September 4, 2019.

                                        Respectfully submitted,

                                        JOHN C. MILHISER
                                        United States Attorney
                                        Central District of Illinois

                                  By:   s/ Ryan Finlen
                                        Assistant U.S. Attorney

                                        Office of the United States Attorney
                                        Central District of Illinois
                                        201 S. Vine Street, Suite 226
                                        Urbana, Illinois 61802
                                        Tel. (217) 373-5875
                                        Ryan.Finlen@usdoj.gov
                              CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, I caused the foregoing to be filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing
to Defendant’s counsel in this case.


                                            /s/ Ryan Finlen
                                          Ryan Finlen
                                          Assistant United States Attorney




                                            2
